

115 S3235 IS: Veterans Hearing Benefits Act of 2018
U.S. Senate
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3235IN THE SENATE OF THE UNITED STATESJuly 18, 2018Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish a presumption of service-connection for certain
			 veterans with tinnitus or hearing loss, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Hearing Benefits Act of 2018. 2.Presumption of service-connection for hearing loss and tinnitusSection 1112 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
 (d)(1)For purposes of section 1110 of this title, and subject to the provisions of section 1113 of this title, diagnosed hearing loss, tinnitus, or both of a veteran described in paragraph (2) shall be considered to have been incurred in or aggravated by the active military, naval, or air service of the veteran, notwithstanding that there is no record of evidence of such hearing loss or tinnitus, as the case may be, during the period of such service.
 (2)A veteran described in this paragraph is a veteran who while on active military, naval, or air service—
 (A)was assigned to a military occupational specialty or equivalent described in paragraph (3); or (B)served in combat.
 (3)A military occupational specialty or equivalent referred to in paragraph (2)(A) is a military occupational specialty or equivalent in which individuals assigned to such military occupational specialty or equivalent in the active military, naval, or air service are or were likely to be exposed to a sufficiently high level of acoustic trauma as to result in permanent hearing loss, tinnitus, or both, as determined by the Secretary..
 3.Modification to schedule for rates for disability compensationPursuant to section 1155 of title 38, United States Code, the Secretary of Veterans Affairs shall adjust the schedule of rating disabilities to establish a minimum disability rating for a veteran who requires a hearing aid because of a service-connected disability, including pursuant to section 1112(d) of such title, as amended by section 2.